DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-11 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aetukuri (US 2016/0254560 A1 as cited in the IDS on 03/06/2020).
Regarding claim 1, Aetukuri teaches a battery cell (Fig. 1; [0003] & [0085]) comprising:		a positive electrode ([0003]);										a negative electrode ([0003]); and 									at least one thin film composite electrolyte structure disposed between the positive 
Regarding claim 2, Aetukuri teaches the battery cell of claim 1, further comprising a separator (18B) disposed between the positive electrode (14) and the negative electrode (12), the electrolyte structure (22) disposed between the separator and the negative electrode (Fig. 1; [0004]).
Regarding claim 3, Aetukuri teaches the battery cell of claim 1, wherein the negative electrode is formed from lithium metal ([0003]) but is silent as to the electrolyte structure being configured to resist dendrite penetration at current densities of at least 0.1 mA/cm2. However, Aetukuri teaches a composite electrolyte structure that has a substantially identical structure (a plurality of ion-conducting inorganic phase structures dispersed in a non-conductive organic prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Accordingly, the composite electrolyte of Aetukuri is presumed to inherently be capable of resisting dendrite penetration at current densities of at least 0.1 mA/cm2. 
Regarding claim 4, Aetukuri teaches the battery cell of claim 1, further comprising a separator (18A) disposed between the positive electrode (14) and the negative electrode (12), the electrolyte structure (22) disposed between the separator and the positive electrode (Fig. 1; [0004]).
Regarding claim 6, Aetukuri teaches the batteyr cell of claim 1, wherein the battery cell is two-compartment battery cell with anolyte (18B) in a first compartment (i.e left side of membrane 22 in fig. 1) and a catholyte (18A) in a second compartment (i.e right side of membrane 22 in fig. 1), the electrolyte structure (22) configured to separate the anolyte and the catholyte from one another (Fig. 1; [0003]-[0004]).
Regarding claims 7-8, Aetukuri teaches the battery cell of claim 1, wherein the electrolyte structure forms a free-standing flexible film ([0079]) that has a substantially identical structure (a plurality of ion-conducting inorganic phase structures dispersed in a non-conductive organic phase portion forming a thin film with portions of the ion-conducting inorganic phase structures being exposed on opposite sides of the thin film) and composition (i.e non-conducting prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. It is noted that the inventive polymer, polyethylene, used in ion-conducting inorganic phase of the present invention is the simplest type of olefin addition polymer which can be obtained. Accordingly, the presently claimed properties of claims 7 & 8 (i.e average ionic conductivity of at least 1*10-5 S/cm and a transference number greater than 0.8) would be inherent in the electrolyte structure of Aetukuri.
Regarding claim 9, Aetukuri teaches a composite electrolyte structure comprising:		a first side and a second side defining a thickness (Figs. 3E, 4E),				a non-conducting organic phase portion extending from the first side to the second side ([0043]-[0047]) and												a plurality of ion-conducting inorganic phase structures dispersed throughout the non-conducting organic phase portion, each of the plurality of ion-conducting inorganic phase structures spanning the thickness such that a first portion of each of the plurality of ion-conducting inorganic phase structures is exposed on the first side and second portion of each of the plurality of ion-conducting inorganic phase structures is exposed on the second side, each of the plurality of ion-conducting inorganic phase structures defining a respective interface with the non-conducting organic phase portion, wherein each of the respective interfaces includes an unbroken chain of at least one of ionic bonds and covalent bonds so as to firmly adhere the non-
Regarding claim 10, Aetukuri teaches the composite electrolyte structure of claim 9, wherein each of the respective interfaces includes an adhesion promoted configured to improve adhesion between the non-conducting organic phase portion and each of the plurality of ion-conducting inorganic phase structures ([0068]).
Regarding claim 11, Aetukuri teaches the composite electrolyte structure of claim 9, wherein a third portion of each of the plurality of ion-conducting inorganic phase structures is unexposed between the first and second sides, and the third portion modified by a surface modification agent so as to improve adhesion to the ion-conducting organic phase portion ([0068]).
Regarding claim 13, Aetukuri teaches the composite electrolyte structure of claim 9, wherein each of the plurality of ion-conducting inorganic phase structures is formed from a polycrystalline material such as a lithium lanthanum titanium oxide and has a surface portion that is functionalized to improve adhesion to the non-conducting organic phase portion.
Regarding claim 14, Aetukuri teaches the composite electrolyte of claim 13, wherein the polycrystalline material is lithium lanthanum titanium oxide and the non-conducting organic phase portion can be formed of an olefin addition polymer ([0045] & [0052]). While Aetukuri does not explicitly teach polyethylene as the olefin addition polymer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to use polyethylene because it is simplest polymer which can be obtained for an olefin addition polymer (i.e via addition polymerization of ethane monomers).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri (US 2016/0254560 A1) in view of Pratt (US 2016/0028114 A1).
Regarding claim 5, Aetukuri teaches the battery cell of claim 5 but is silent as to the battery cell further comprising one of liquid electrolyte, a gel electrolyte and a polymer electrolyte, wherein the electrolyte structure is configured to modulate salt concentration gradient in one of the liquid electrolyte, a gel electrolyte and a polymer electrolyte.					Pratt teaches a battery cell comprising a positive electrode electrolytes (PE) and negative electrode electrolytes (NE) separated by a separator electrolyte between positive and negate electrodes, wherein the PE and NE each include a gel or polymer electrolytes respectively specifically adapted for the corresponding electrode (Figs. 1-2; [0051]-[0054], [0057]-[0059] & [0076]-[0078]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a gel or polymer electrolyte for electrolytes 18A and 18B of . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri (US 2016/0254560 A1).
Regarding claim 12, Aetukuri teaches the composite electrolyte structure of claim 9, wherein each of the plurality of ion-conducting inorganic phase structures (i) is formed from a polycrystalline material such as a lithium lanthanum titanium oxide and (ii) has a predetermined average particle size of less than 30 microns ([0052] & [0060]) which overlaps with the presently claimed range.

Claim 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri (US 2016/0254560 A1) in view of Schuhmacher (US 2019/0088998 A1).
Regarding claims 15 & 17, Aetukuri teaches the composite electrolyte structure of claim 9, wherein each of the plurality of ion-conducting inorganic phase structures is formed from a monocrystalline material, an amorphous material or a glass ceramic material, wherein the structures each include a first layer of a first adhesion promoter disposed on a surface of the structure ([0050]-[0057] & [0068]) but is silent as to a second layer of a second adhesion promoter being disposed on the first layer (claim 15) or being reacted with the first layer (claim 17).													Schuhmacher teaches a composite electrolyte structure comprising an organic phase portion and a plurality of ion-conducting inorganic phase structures dispersed throughout the organic phase portion, wherein the ion-conducting inorganic phase structures include a first .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri (US 2016/0254560 A1) in view of Schuhmacher (US 2019/0088998 A1) and Askar (“Polystyrene-Grafted Silica Nanoparticles: Investigating the Molecular Weight Dependence of Glass Transition and Fragility Behavior”).
Regarding claim 19, Aetukuri teaches the composite electrolyte structure of claim 9, wherein each of the plurality of ion-conducting inorganic phase structures is formed from a monocrystalline material, an amorphous material or a glass ceramic material, wherein the structures each include a first layer of a first adhesion promoter disposed on a surface of the structure ([0050]-[0057] & [0068]) but is silent as to a second layer of a second adhesion promoter being grafter to the first layer.								Schuhmacher teaches a composite electrolyte structure comprising an organic phase portion and a plurality of ion-conducting inorganic phase structures dispersed throughout the organic phase portion, wherein the ion-conducting inorganic phase structures include a first adhesion promoter such as silicon dioxide disposed on surfaces thereof as a shell-type coating (i.e measure c) and a second layer of a second adhesion promoter disposed on the first layer ([0056]-[0079]).										. 

Allowable Subject Matter
Claims 16, 18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of references, as presented in the above rejection, does not fairly teach or suggest the specific ion-conducing inorganic phase structure, the first adhesion promoter and the second adhesion promoter recited in claims 16, 18 & 20.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727